Citation Nr: 1016991	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine with spina bifida occulta.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2000, a hearing on appeal was held before a 
Decision Review Officer at the RO.  The transcript of the 
hearing is in the claims folder.  

In August 2004, the Board issued a decision which denied 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral pes planus.  

In January 2006, a Joint Motion for Remand (Joint Motion) was 
filed with the United States Court of Appeals for Veterans 
Claims (Court), requesting that the issues be remanded for 
additional development.  Later that month, the Court issued 
an order which vacated the Board's August 2004 decision, and 
remanded the case to the Board for compliance with the Joint 
Motion and readjudication consistent with its order.  

In October 2006, the Board remanded the case for development 
requested in the Joint Motion.  The Veteran's Social Security 
Administration medical records were requested.  The SSA 
reported that its medical records for the Veteran had been 
destroyed.  The Veteran was notified that SSA records had not 
been located.  He was also given notice in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2007, the Board denied service connection for 
degenerative changes of the lumbar spine with spina bifida 
occulta and found that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral pes planus.  The Veteran appealed to the Court.  In 
a Joint Motion for Remand, attorneys for VA and the Veteran 
agreed not to disturb the decision not to reopen the claim 
for service connection for bilateral pes planus.  It was also 
agreed to vacate and remand the Board decision denying 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta.  The Court did so by an 
order dated in October 2008.  

Pursuant to the Joint Motion and Order of the Court, the 
Board remanded the case, in February 2009, for examination of 
the Veteran, medical opinion, and further adjudication.  The 
medical opinion was obtained in April 2009 and the RO further 
adjudicated the matter in July and September 2009.  As the 
necessary development has been accomplished, the Board 
proceeds with its review of the appeal.  

The Veteran failed to report for a Board hearing in March 
2010.  A request for postponement was not requested or 
granted.  Under such circumstances, the Board must proceed as 
if the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).   


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbar spine 
with spina bifida occulta are not the result of disease or 
injury during his active service.  

2.  Arthritis was not manifested to any degree within a year 
after the Veteran completed his active service.  


CONCLUSION OF LAW

Degenerative changes of the lumbar spine with spina bifida 
occulta were not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In correspondence dated in April 2001 and updated in December 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection; what 
information and evidence that VA would seek to provide; and 
what information and evidence that the Veteran was expected 
to provide.  The Veteran was instructed in December 2006 to 
submit any evidence in his possession that pertained to his 
claim.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated each 
based on all the evidence in April 2007, without taint from 
prior adjudications.  Thus, the Veteran was not precluded 
from participating effectively in the processing of his 
claims and the late notice did not affect the essential 
fairness of the decision.  In March 2009, the Veteran was 
sent an updated letter that fully complied with the notice 
requirements of VCAA.  Thereafter, he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in September 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was provided in December 
2006 and March 2009.  

Duty to Assist

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

The Veteran's medical records were requested from SSA.  SSA 
responded that its medical records for the Veteran had been 
destroyed.  The Veteran was notified that SSA records had not 
been located.  

The October 2008 Joint Motion assailed the opinion from the 
April 2002 VA examination and asserted that another opinion 
was needed.  In compliance with the Joint Motion and Order of 
the Court, the Veteran was examined in April 2009.  The 
examiner found that the Veteran clearly had a present back 
disability and provided the requested medical opinion.  A 
copy of the report has been sent to the Veteran's attorney 
and he has presented arguments based on that opinion.  The 
Veteran's attorney has not requested any further examinations 
of the Veteran or medical opinions.  Significantly, neither 
the appellant nor his attorney has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

The Veteran seeks service connection for a back disorder.  He 
acknowledges that spina bifida is a birth defect and that 
spondylosis is a preexisting condition.  He contends that 
both were aggravated by prolonged marching and standing and 
being tossed out of a moving truck during service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no competent evidence that 
arthritis was manifested to any degree in the year after the 
Veteran completed his active service.  

Discussion

The first requirement for service connection is that there be 
a current disability.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no dispute that the Veteran 
has a current back disability.  A private operative report 
shows the Veteran had back surgery in August 1971 for 
lumbosacral degenerative changes with spina bifida occulta as 
a defect.  The Veteran's attorney has submitted recent 
medical records showing a continued back disability.  In June 
2009, the Veteran's private physician discussed the Veteran's 
back complaints and concluded that they could represent 
arachnoiditis, peripheral neuropathy or other issues in the 
lumbar spine.  X-rays of the lumbar spine disclosed a 
significant amount of spondylosis throughout all levels with 
traction spurs anteriorly.  There was some retrolisthesis of 
L4 on L5.  Decompression at L4-5 was noted.  A posterior 
fusion mass was evidenced at L5-S1.  Magnetic resonance 
imaging was interpreted as showing degenerative disc disease, 
worst at L4-L5 resulting in mild central canal stenosis and 
moderate bilateral neural foraminal stenosis at that level, 
retrolisthesis of vertebra L4 on L5, and moderate bilateral 
neural foraminal stenosis at L5-S1.  

The second requirement for service connection is a disease or 
injury in service.  As a lay witness, the Veteran is 
competent to report what he has experienced.  At the December 
2000 RO hearing, he gave sworn testimony to the effect that 
he had back pain after he was tossed out of the back of a 
truck when it hit something.  He stated that he went to a 
hospital and was treated with muscle relaxers and heat.  This 
is not documented in the service medical records.  However, 
the service medical records are partially singed and the 
Board recognizes its heightened duties with regard to these 
partially damaged records.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1990).  Thus, the Board finds the Veteran's 
report of injury during service to be credible.  

The third and final requirement is a connection between the 
current disability and the disease or injury during service.  
The connection is usually established by medical evidence.  
However, lay witnesses are competent to establish a 
connection by presenting evidence of a continuity of 
symptoms.  See 38 C.F.R. § 3.303 (2009).  

The evidentiary landscape has changed somewhat since the 
Board's August 2007 decision.  At that time, the claim was 
supported by the Veteran's sworn testimony and other 
statements to the effect that his back had bothered him since 
the injury in service.  Now, his testimony is buttressed by 
that of his wife.  She reports that she met him in June 1958, 
while he was still on active duty and that he had back 
problems prior to his discharge from service.  She recounted 
that he had been continuously receiving treatment for over 50 
years due to back problems.  She identified the treating 
physicians, but did not indicate that they were currently 
alive or practicing or that their records were available.  
The Veteran had previously testified, in December 2000, to 
the effect that the doctors who initially treated him are 
dead and their records are gone.  

The only evidence supporting a connection of the current 
disability to service are the lay statements from the Veteran 
and his wife.  There is no medical evidence supporting a 
connection.  That is, even though the Veteran has submitted 
recent medical reports as to the status of the current 
disability, there is nothing in these reports that links them 
to service.  It is notable that the recent medical reports 
have been submitted by the Veteran's attorney and he has not 
highlighted anything in those reports that would connect them 
to service, even though he is clearly aware of the need for 
evidence of a connection.  

There is simply no competent medical evidence connecting the 
current disability to the injury in service.  It appears that 
all available private medical records and VA clinical records 
have been obtained and there is nothing in them that would 
connect a current back disorder to injury in service.  
Neither the Veteran nor his attorney has identified any 
competent medical evidence that connects his current back 
disorder to service.  

Before we turn to the evidence against the claim, we need to 
discuss another piece of evidence.  In August 2007, the Board 
wrote, "A VA examination was done in April 2002 and the 
examiner expressed the opinion that he could not connect the 
disability to service, without resort to speculation."  That 
is, the Board took note of the VA examination and that it did 
not support the claim.  That is all we had to say about the 
April 2002 VA examination.  

In the October 2008 Joint Motion for Remand, the attorneys 
for VA General Counsel and the Veteran had a great deal more 
to say about the examination and gave it much more emphasis 
and importance than the Board ever did.  The attorneys 
alleged that, "In its decision, the Board relied on the 
April 2002 examination to conclude that service connection 
was not warranted on a direct basis."  "In relying on the 
April 2002 opinion, however, the Board relied on an opinion 
premised on the absence of evidence of an in-service injury 
or event.  Because the Board did not resolve the differences 
between the factual predicate to the April 2002 opinion and 
its apparent concession of an in-service injury or event, the 
Board did not provide an adequate statement of reasons or 
bases."  This is a mis-statement of the Board's analysis of 
the April 2002 examination report.  The Board did not rely on 
the April 2002 examination as evidence against the claim in 
August 2007 and does not rely on it now.  

What the Board found in August 2007 was that., "the 
separation examination report and the passage of time form a 
preponderance of evidence against the claim."  They still 
do.  

Turning to the evidence against the claim, it is noted that 
on separation examination in December 1958, a doctor 
indicated the Veteran's spine was normal.  While this 
notation is brief, it is a report of the Veteran's condition 
just before he was released from service by a competent 
medical witness.  Consequently, it is probative.  When the 
Board weighs the credibility of statements, we find that one 
recorded by a medical professional at the time of service 
outweighs the recollections of lay witnesses many years 
later.  That is the separation examination report by a 
physician has more credibility than the statements of the 
Veteran and his wife.  

Also, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, over 12 years passed between service and the 
earliest medical record about the Veteran's back.  

Pursuant to the October 2008 Joint Motion for Remand and 
Order of the Court, the Veteran was scheduled for a VA 
examination in April 2009.  The physician wrote:

C[laims] file was reviewed.  Exam was not 
necessary.  Veteran clearly does have a back 
disability presently.  However, reviewing his C 
file and the records in the C file it is noted that 
it is conceded the Veteran did have an injury in 
the service and was treated for back injuries in 
service.  I could see no evidence that he had 
continued treatment of any disability in the 
service.  At the time of discharge he had a normal 
spine exam.  The next record I could see that he 
had any back problems was 12 years later, and 
ultimately he required surgery for this back 
problem.  An isolated back injury in service 
without continuing symptoms or at least symptoms 
soon in onset and for the injury and continuing 
would not likely be the cause of a chronic back 
disability 12 years later.  Back disabilities do 
not have a latent period that is a time where there 
is isolated injury then no symptoms and then a 
disability develops.  So it is unlikely that 
veteran's subsequent disability was related to his 
in-service one time traumatic injury.  Again, that 
is not how back disorders develop.  

The Veteran's attorney argued that the doctor found that 
service connection was not warranted because there was a 12 
year gap in the medical records.  However, medical records 
are not necessary to prove continuity of symptomatology.  It 
was noted that during the December 2000 hearing before the 
Decision Review Officer at the RO, the Veteran testified that 
between 1959 and 1972, he sought treatment for his back 
symptoms, but the records of that treatment were unavailable.  
The attorney asserted that there was not an absence of 
medical treatment, there was merely an absence of medical 
records.  

Conclusion

The claim is supported by the Veteran's report of injury in 
service and statements from both himself and his wife to the 
effect that he has had continuing back problems since an 
onset in service.  Against the claim is the report of the 
physician who did the separation examination.  There is also 
a 12 year gap in treatment records.  It is argued on behalf 
of the Veteran that he actually had treatment during this 
period, but the records are missing.  However, an absence of 
records can be considered evidence against the claim.  See 
Maxson.  The recent medical opinion explains why this is so.  

The Board finds that the findings of a trained medical 
professional, as recorded on the separation examination, are 
more credible than the memory of lay witnesses years later.  
The separation examination, the passage of 12 years without 
medically documented back findings, and the April 2009 
opinion form a preponderance of evidence that outweighs the 
statements of the Veteran and his wife and establishes that 
there is no connection between the back injury in service and 
the back problems that were documented in 1971 and subsequent 
years.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for degenerative changes of the lumbar 
spine with spina bifida occulta is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


